ADAMS, Justice.
Martha Clara Walrath, as administratrix of the estate of her deceased husband, brought a wrongful death action in the Circuit Court of Madison County. The defendant, the Hospital Authority of the City of Huntsville, moved for dismissal of the action pursuant to the tort liability immunity conferred by § 22-21-137, Code of Alabama (1975). Following oral argument on the motion, which included debate of the constitutionality of § 22-21-137, the trial court granted defendant’s motion.
On the authority of Chandler v. Hospital Authority of the City of Huntsville, 500 So.2d 1012 (Ala.1986), this case is reversed and remanded.
REVERSED AND REMANDED.
TORBERT, C.J., and JONES, SHORES and STEAGALL, JJ., concur.